Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final Office action is in response to Applicant’s patent application number 16/579,190 filed on 9/23/2019.
Currently, claims 1-20 are pending and examined. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/19/2019; 3/1/2021; 3/8/2021 are being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “16” has been used to designate both extendable member and lever.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because there are all “arrow head” lines, it should be one per embodiment or one figure.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 1, line 6; a citation “the other” does not have a proper antecedent basis. Correction is required. Claims 2-10 depending upon the rejected claim 1 are also rejected. Claim 11, lines 7-8; claim 20, lines 4-5; having the same issues as mentioned; therefore, claims 11-20 are also rejected. 
Re claim 7, line 1; a citation “said portion” does not have a proper antecedent basis and does not clear which portion? Correction and clarification is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 11, 12, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US No. 2015/0233147 to Martinez et al. (‘Martinez’).
Re claim 1: Martinez discloses a power actuation system 10 for a closure panel of a motor vehicle, comprising: an extendable member 12 having an output end 70 configured for attachment to one of a vehicle body of the motor vehicle and said closure panel, and an input end (near 44, Fig. 3); a motor 14 operably attached to the other of the vehicle body and the closure panel, said motor 14 being operable to move said extendable member 12 in response to energization of said motor 14 to move the closure panel between open and closed states; a driven gear 18 operably coupled to said extendable member 12; and at least one pawl assembly 20 operably coupled to said driven gear 18 for movement between a lever driving position, whereat the pawl assembly 20 is positioned to engage a portion of said extendable member 12 adjacent said input end of said extendable member 12 and pivot (wherein near 70 points to, Fig. 3) said extendable member 12 concurrently with said driven gear 18 in response to pivotal movement of said driven gear 18, and a lever releasing position, whereat the pawl assembly 20 is pivoted to permit free pivotal movement of said extendable member 12 relative to said driven gear 18, said pawl assembly 20 being biased (par. [0022], line 8) toward the lever driving position (Figs. 1-6).
Re claim 7: wherein said portion adjacent said input end of said extendable member 12 includes a notch (near 52, Fig. 1) for each one of said at least one pawl assembly 20, said notch being recessed into said second end along a side of said lever 12 (Fig. 1).
Re claim 11: Martinez discloses a method for providing manual interruption of a powered vehicle closure panel pivotally coupled to a vehicle body as the closure panel is moving under power between open and closed positions, comprising: providing a lever 12 having a first end and an opposite second end and configuring the first end for attachment to one of the vehicle body (near 70) and the closure panel; providing a motor 14 and configuring the motor 14 for operable attachment to the other 
Re claim 12: further including providing the at least one pawl assembly 20 having a roller (wherein 42 points to) configured for rolling engagement with the lever 12 as the at least one pawl assembly 20 moves between the lever driving position and the lever releasing position (Fig. 3).
Re claim 19: further including providing the roller (wherein 42 points to) being spherical (Fig. 2).
Re claim 20: Martinez discloses a clutch assembly for a power actuation system 10 for a closure panel of a motor vehicle, the power actuation system comprising an extendable member 12 having an output end configured for attachment to one of a vehicle body of the motor vehicle and said closure panel (wherein 70 points to), and an input end operably attached to the other of the vehicle body and the closure panel and configured to receive a driving force from a motor 14 being operable to move said extendable member 12 in response to energization of said motor 14 to move the closure panel between open and closed states, the clutch assembly comprising: at least one pawl assembly 20 operably coupled between said input end and said output end and configured for movement between a lever driving position, whereat the pawl assembly 20 is positioned to engage together said input end with said output end and drive said extendable member 12 concurrently with an energization of said motor, and a lever releasing position whereat the pawl assembly 20 is movable to disengage said input end from said output end to permit free pivotal movement (wherein 70 points to) of said extendable member 12 relative to said motor 14.
Allowable Subject Matter
Claims 2-6, 8-10 and 13-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: no prior art discloses combination structures for a power actuation system which including at least one pawl assembly has a carrier supporting a roller, the roller engaging said portion adjacent said input end of said extendable member for rolling movement along said portion during movement of said pawl assembly between the lever driving position and the lever releasing position as set forth in the claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see attached PTO-892).
Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to CHI Q. NGUYEN whose telephone number is (571) 272- 6847. The examiner can normally be reached on Monday-Friday from 7:30 am-4:00 pm. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Mattei can be reached at (571) 270-3238. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197.
 /CHI Q NGUYEN/


    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale